Citation Nr: 0001367	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  95-35 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for a gunshot 
wound, Muscle Group XVII, right buttock, currently evaluated 
as 20 percent disabling.

2.  Entitlement to an increased evaluation for a gunshot 
wound, Muscle Group VIII, right arm, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Attorney at 
Law


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.  This appeal arose from a May 1995 rating 
decision of the Montgomery, Alabama, Department of Veterans 
Affairs (VA), Regional Office (RO), which denied entitlement 
to the requested benefits.  In July 1997, this case was 
remanded to the RO; in August 1997, a decision was issued 
which continued the denial of the benefits sought.  In 
November 1997, the Board of Veterans' Appeals (Board) issued 
a decision denying the appellant's claim for entitlement to 
increased evaluations for the gunshot wound residuals of the 
right buttock and right arm.

On April 14, 1998, a Joint Motion for Remand to the Board was 
filed, which requested that the case be remanded to the Board 
for further development.  On April 22, 1998, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter "the Court"), issued an Order which 
remanded the case to the Board for readjudication consistent 
with the Joint Motion for Remand.  The case was subsequently 
returned and docketed at the Board.  Copies of the Joint 
Motion for Remand and the Court's Order have been placed in 
the claims file.

In October 1998, this case was again remanded by the Board to 
the RO for additional development.  Following completion of 
this development, decisions were rendered in August and 
September 1999 which continued to deny the requested 
benefits.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular ratings.


FINDINGS OF FACT

1.  Throughout the entire period in question, the veteran's 
service-connected right buttock shrapnel fragment wound 
residuals have been manifested by a nonadherent, nontender 
scar, which is without pain, herniation, elevation or 
depression, with some sensory changes in the sciatic nerve 
distribution.

2.  Throughout the entire period in question, the veteran's 
service-connected right forearm shrapnel fragment wound 
residuals have been manifested by a nonadherent, nontender 
scar, which was without pain, herniation, elevation or 
depression, with some impairment of the extensor grip of the 
fingers and hand.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the service-connected right buttock shrapnel fragment 
wound residuals prior to July 3, 1997 have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.56, Code 5317 
(1996).

2.  The criteria for an evaluation in excess of 20 percent 
for the service-connected right buttock shrapnel fragment 
wound residuals subsequent to July 3, 1997 have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.56, Code 5317 
(1999).

3.  The criteria for an evaluation in excess of 20 percent 
for the service-connected right forearm fragment wound 
residuals prior to July 3, 1997 have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.56, Code 5308 
(1996).

4.  The criteria for an evaluation in excess of 20 percent 
for the service-connected right forearm fragment wound 
residuals prior to July 3, 1997 have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.56, Code 5308 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

38 C.F.R. Part 4, Diagnostic Code (DC) 5308 (1996 &1999) 
(dominant right arm, Muscle Group VIII) states that a 20 
percent disability evaluation is warranted when there is a 
moderately severe injury.  A 30 percent disability evaluation 
requires that the injury residuals be severe in nature.  
38 C.F.R. Part 4, DC 5317 (1996 & 1999) (gluteus maximus) 
states that a 20 percent disability evaluation is warranted 
for moderate injury residuals.  A 40 percent evaluation 
requires that the injury residuals be moderately severe in 
nature.  

The definitions of the above-noted criteria in effect prior 
to July 3, 1997 were as follows:

A moderate disability of the muscles requires a 
through and through or deep penetrating wounds of 
relatively short track by a single bullet or small 
shell or shrapnel fragments.  The objective 
findings include entrance and (if present) exit 
scars linear or relatively small and so situated as 
to indicate relatively short track of missile 
through muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or impairment of 
muscle tonus, and of definite weakness or fatigue 
in comparative tests.

A moderately severe muscle injury is the result of 
a through and through or deep penetrating wound by 
a high velocity missile of small size or large 
missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft 
parts, intermuscular cicatrization.  The objective 
findings include entrance and (if present) exit 
scars relatively large and so situated as to 
indicate track of the missile through important 
muscle groups.  There are indications on deep 
palpation of moderate loss of deep fascia, or 
moderate loss of muscle substance or moderate loss 
of normal firm resistance of muscles compared to 
the sound side.  Tests of strength and endurance of 
muscle groups involved (when compared with the 
sound side) give positive evidence of marked or 
moderately severe loss.  

A severe injury requires a through and through or 
deep penetrating wound due to high velocity 
missile, or large or multiple low velocity 
missiles, or explosive effect of high velocity 
missile, or shattering bone fracture with extensive 
debridement or prolonged and sloughing of soft 
parts, intermuscular binding and cicatrization.  
The objective findings include extensive ragged, 
depressed, and adherent scars of the skin so 
situated as to indicate wide damage to muscle 
groups in the track of the missile; x-rays which 
may show minute multiple scatter foreign bodies 
indicating the spread of intermuscular trauma and 
explosive effect of the missile; palpation shows 
moderate or extensive loss of deep fascia or of 
muscle substance; muscles in the wound area are 
soft or flabby; muscles do not swell and harden 
normally in contraction; tests of strength or 
endurance compared with the sound side or of 
coordinated movements show positive evidence of 
severe impairment of function; electrical tests, 
reaction of degeneration is not present but a 
diminished excitability to faradic current compared 
with the sound side may be present.  Visible or 
measured atrophy may or may not be present.  
Adaptive contraction of opposing muscles, if 
present, indicates severity.  Adhesion of the scars 
to one of the long bones, scapula, pelvic bones, 
sacrum, or vertebrae, with epithelial sealing over 
the bone without true skin covering, in an area 
where bone is normally protected by muscle, 
indicates the severe type.  Atrophy of muscle 
groups not included in the track of the missile, 
particularly of the trapezius and serratus in 
wounds in the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of an entire 
muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included 
in the severe group if there is sufficient evidence 
of severe disability.

38 C.F.R. § 4.56(b), (c) & (d) (1996).

After July 3, 1997, the definitions are as follows:

A moderate disability results from a through and 
through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged 
infection.  The objective findings will include 
entrance and (if present) exit scars, small or 
linear, indicating short track of the missile 
through muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when 
compared to the sound side.

A moderately severe injury results from a through 
and through or deep penetrating wound by a small 
high velocity missile or large low velocity 
missile, with debridement, or prolonged infection 
or sloughing of soft parts and intermuscular 
scarring.  The objective findings will include an 
entrance and (if present) exist scars indicating 
the track of the missile through one or more muscle 
groups.  There will be indications on palpation of 
loss of deep fascia, muscle substance or normal 
firm resistance of the muscles compared to the 
sound side.  Tests of strength and endurance 
compared with the sound side demonstrate positive 
evidence of impairment.

A severe injury results from a through and through 
or deep penetrating wound due to high velocity 
missile or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted 
fracture with extensive debridement, or prolonged 
infection or sloughing of soft parts, intermuscular 
binding and scarring.  The objective findings will 
include ragged, depressed and adherent scars 
indicating wide damage to the muscle groups in the 
missile track.  Palpation would show loss of deep 
fascia or muscle substance, or soft flabby muscles 
in the wound area.  The muscles would swell and 
harden abnormally in contraction.  Tests of 
strength and endurance or coordinated movements 
compared with the corresponding muscles of the 
uninjured side would indicate severe impairment of 
function.  The following are also signs of severe 
injury:  x-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile; 
adhesion of scars to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true 
skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability 
to pulsed electrical current in electrodiagnostic 
tests; visible or measurable atrophy; adaptive 
contraction of an opposing group of muscles; 
atrophy of muscle groups not in the track of the 
missile; and induration or atrophy of an entire 
muscle following simple piercing by a projectile.

38 C.F.R. § 4.56(b), (c) & (d) (1999).

The new regulations also note that the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (1999).

It is also noted that the retroactive application of the 
revised regulations prior to July 3,1997 is prohibited.  
Rhodan v. West, 12 Vet. App. 55 (1998).  Therefore, 
impairment resulting from the shrapnel fragment wounds prior 
to July 3, 1997 must be evaluated utilizing the older 
criteria, while impairment arising from these injuries after 
July 3, 1997 must be evaluated under the criteria which are 
determined to be more beneficial to the veteran, given his 
particular disability picture.  See Fugere v. Derwinski, 1 
Vet. App. 103 (1990); aff'd 972 F.2d 331 (Fed. Cir. 1992).  
In this case, it is found that the service-connected injuries 
will be evaluated pursuant to the new criteria after July 3, 
1997, as these are more favorable to the veteran.

The veteran's service medical records indicated that he 
suffered a small perforating wound to the right wrist in July 
1944.  He was hospitalized for about three months.  There was 
no evidence of a fracture, nor was there any nerve or artery 
involvement.  Following his release from the hospital, he was 
returned to full duty.  In January 1945, he experienced a 
penetrating wound to the right buttock.  This was debrided 
and a shrapnel fragment was removed.  He suffered from an 
infection during his period of hospitalization.  There was no 
evidence of artery or nerve involvement.  He remained in the 
hospital for about two months, after which he was returned to 
full duty.

The veteran was afforded a VA examination in April 1995.  He 
stated that his right arm would often feel weak and he noted 
he was having increasing difficulties with his grip.  He also 
reported that he had some loss of feeling in the thumb and 
forefinger.  The report indicated that he was right-handed.  
He also complained of an electric-shock type pain that would 
run from his foot to the right buttock wound.  He commented 
that his right foot felt numb and that walking made his leg 
feel worse.

The objective examination revealed the presence of a scar on 
the right forearm about 10 cm below the flexor crease of the 
elbow that measured about 5 cm by 2 cm.  This scar apparently 
penetrated the extension muscle group; there was some 
thickening of the muscle above the wound site.  There was 
also a scar on the lateral aspect and an apparent exit scar 
on the posterior aspect of the right forearm about 8 cm below 
the olecranon process.  This scar measured about 8 cm by 2 
cm.  There was no evidence of a wound track, but this 
apparently penetrated the extension muscle group.  There was 
also a 5 cm by 2 cm somewhat depressed scar present in the 
upper inner quadrant of the right gluteal area.  There was 
some impaired sensation over the radial nerve distribution of 
the right hand, and there was impaired extensor grip of the 
fingers of the right hand.  He also displayed hyperesthesia 
over the sciatic nerve distribution of the right leg and 
foot, with apparent weakness of the right foot.  

This examination also noted that there was no evidence of 
tissue loss, no particular tenderness, no adhesions, no 
apparent damage to the tendons, no pain and no muscle 
herniation.  There was apparent damage to the sciatic and 
radial nerves.  An x-ray of the right wrist was negative.  
The diagnoses were shrapnel fragment wounds to the right 
buttock and right forearm.

Private records reflecting treatment of the veteran in the 
1990's were received.  On November 14, 1995, it was noted 
that his left leg was slightly longer than the right.  He was 
seen on numerous occasions for claudication of the right leg.  
He had previously undergone a right aorto-bifemoral bypass 
graft due to an abdominal aortic aneurysm in 1983, as well as 
a right fem-fem bypass.  In January 26, 1995, a right axillo-
femoral bypass graft was performed due to acute vascular 
insufficiency of both lower extremities.  

The veteran was afforded VA examinations between March and 
April 1999.  A neurological examination was conducted on 
April 3.  He complained of chronic pain and numbness in the 
right lower extremity.  He indicated that his right leg was 
weak and had give-way, which caused him to fall.  He also 
reported that ever since the original injury, his right hand 
had been weak, particularly his grip.  This weakness had 
reportedly worsened over the past several years.  He also 
noted pain and numbness of the hand.  The objective 
examination of the buttock noted that the muscle injured was 
the gluteus maximus.  Tests of lower extremity strength were 
as follows:  iliopsoas 5/5; quadriceps 5-/5; hamstrings 4/5; 
anterior tibialis and gastrocnemius 5/5.  During the sensory 
examination, he reported decreased pinprick and temperature 
discrimination of the right lower extremity, primarily over 
the lateral aspect of the leg.  His gait was cautious and he 
ambulated with a cane.  This examination found some weakness 
in the sciatic nerve as well as sensory changes in the 
sciatic nerve distribution.  EMG findings were suggestive of 
L5-S1 radiculopathy.  The diagnosis was history of gunshot 
wound to the right buttock with sciatic nerve injury.  
Strength testing of the right hand revealed that the deltoid 
was 5/5; the biceps and triceps were 5/5; the wrist extensors 
and flexors were 4+/5; and the right hand instrinsics were 
4/5.  The sensory examination revealed normal finger-nose-
finger and slow rapid alternating movements.  The diagnosis 
was history gunshot wound right forearm with right ulnar 
damage, as evidenced by weakness to the hand intrinsics 
primarily.

An examination of the muscles was conducted on March 11, 
1999.  This noted a 4 cm scar on the right buttock and a 3 cm 
scar lateral to the coccyx.  There was also a 1.5 cm entrance 
wound on the right forearm with a 4 cm exit wound.  The scar 
on the buttock showed no adhesions, tenderness or evidence of 
bone or joint damage.  There was positive evidence of nerve 
damage.  There was no muscle herniation.  An x-ray noted no 
multiple foreign bodies; there was an incidental finding of 
moderately severe discogenic disease at L5 to S1.  The 
diagnosis was shrapnel fragment wound right buttock with loss 
of function due to pain.  The objective examination of the 
right forearm noted complaints of muscle pain.  His 
activities were limited by fatigue and an inability to move 
the joint through a portion of its range (he was unable to 
extend his wrist).  There were no adhesions and no tendon, 
bone or joint damage.  There was evidence of positive nerve 
damage.  There was no muscle herniation.  An x-ray showed no 
significant radiopaque foreign bodies in the forearm.  The 
diagnosis was shrapnel fragment wound to the right forearm 
with loss of function due to pain.

An examination of the scars was performed on March 11, 1999.  
There was no evidence of tenderness or adherence; no 
ulceration or skin breakdown; no elevation or depression of 
the scars; no underlying tissue loss, no inflammation, edema 
or keloid formation; and no disfigurement.  The texture was 
good.  The diagnosis was of scars of the right forearm and 
right buttock, minor.

The veteran also submitted records of private treatment 
developed in 1999.  These showed that he had complained of 
right hip and right arm pain on April 16, May 17, June 17 and 
July 16, 1999.

After a careful review of the evidence of record, it is found 
that evaluations in excess of 20 percent for the service-
connected shrapnel fragment wounds of the right buttock and 
right forearm from October 24, 1994 (the date of receipt of 
the claim for an increase) and July 3, 1997 (the effective 
date of the change in the regulations) are not warranted.  
The objective evidence does not show that the right buttock 
injury has resulted in moderately severe residuals.  The 
recent VA examination does not show the presence of 
relatively large entrance and exit wounds.  Nor is there any 
indication on deep palpation of moderate loss of deep fascia 
or moderate loss of muscle substance.  Further, there is no 
evidence of moderate loss of normal firm resistance of 
muscles when compared to the sound side.  While the recent 
examination did indicate that there was some loss of strength 
on the right side, the objective examination did not find 
marked or moderately severe loss.  Therefore, it is found 
that the evidence does not support a finding of moderately 
severe injury residuals so at to justify a 40 percent 
disability evaluation pursuant to the older rating criteria.

Nor does the evidence support a finding of an increased 
evaluation of 30 percent for the right forearm injury 
residuals under the older criteria in effect prior to July 3, 
1997.  The evidence does not indicate that these residuals 
were severe in nature.  The objective evidence does not 
indicate that any scars associated with this injury were 
ragged, depressed or adherent, nor was there was x-ray 
evidence of scattered foreign bodies that would suggest 
intermuscular trauma and the explosive effect of the missile.  
Palpation did not reveal moderate or extensive loss of deep 
fascia or muscle substance.  While there was evidence of 
weakness and decreased grip on the right, severe impairment 
was not suggested.  Adhesions to a bone were not present.  
Atrophy of muscles groups not in the track of the missile was 
not present in the right hand.  Therefore, it is found that 
an evaluation of 30 percent was not justified prior to July 
3, 1997.

Moreover, the objective evidence of record does not indicate 
that an evaluation of 40 percent is warranted for the 
service-connected right buttock injury residuals pursuant to 
the regulations in effect after July 3, 1997.  This evidence 
does not suggest that these residuals are moderately severe 
in nature.  The objective examination conducted in March and 
April 1999 did not indicate that there was loss of deep 
fascia or muscle substance on deep palpation.  There was also 
no indication of loss of normal firm resistance of muscles 
when compared to the sound side.  Nor was there evidence of 
loss of power, lowered threshold of fatigue, fatigue-pain or 
impairment of coordination resulting from the right buttock 
shrapnel fragment wound.  While the examination did note 
right lower extremity radiculopathy, with moderately severe 
discogenic disease at the L5-S1 level, which has not been 
attributed to his wound residuals.  He has also been noted to 
suffer from acute vascular insufficiency of the lower 
extremities; however, this has also not been related to his 
right buttock injury residuals.  Therefore, it is found that 
the 20 percent disability evaluation assigned adequately 
compensates him for his current degree of disability.

Finally, there is no indication that a 30 percent evaluation 
is warranted under the criteria in effect for the service-
connected right forearm injury residuals after July 3, 1997.  
There is no indication that these residuals are severe in 
nature.  There was no indication that the injury included a 
shattering bone fracture or a comminuted fracture.  There was 
no evidence of ragged, depressed and adherent scars 
indicating wide damage to the muscle groups in the missile 
track; in fact, the recent VA examination specifically noted 
that the scars were nonadherent, not tender or depressed and 
were without inflammation, keloid formation or edema.  
Palpation did not show loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.  There 
was no indication that the muscles would swell and harden 
abnormally in contraction.  Tests of strength and endurance 
or coordinated movements compared with the corresponding 
muscles of the uninjured side did not indicate severe 
impairment of function.  There was no x-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile; 
there was no adhesion of any scars to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; there was no 
adaptive contraction of an opposing group of muscles; and 
there was no indication of atrophy of muscle groups not in 
the track of the missile.  This evidence clearly does not 
indicate that his right hand shrapnel fragment wound 
residuals are currently severe in nature; therefore, it is 
found that the 20 percent evaluation currently assigned is 
adequate to compensate him for his degree of disability.

The Board did consider evaluating the veteran under DCs 8520 
and 8516 for any neurological residuals related to his 
shrapnel fragment wounds.  However, according to 38 C.F.R. 
§ 4.14 (1999), separate evaluations of the same 
manifestations under different diagnoses is prohibited.  The 
muscle injury provisions, which more accurately reflect the 
veteran's disability, already contain provisions for the 
consideration of neurological involvement.  

In conclusion, it is found that the preponderance of the 
evidence is against a finding of entitlement to increased 
evaluations for the veteran's service-connected shrapnel 
fragment wound residuals of the right buttock and right 
forearm.


ORDER

An increased evaluation in excess of 20 percent for the 
service-connected right buttock shrapnel wound residuals from 
October 24, 1994 to July 3,1997 is denied.

An increased evaluation in excess of 20 percent for the 
service-connected right buttock shrapnel wound residuals from 
July 3,1997 is denied.

An increased evaluation in excess of 20 percent for the 
service-connected right forearm shrapnel wound residuals from 
October 24, 1994 to July 3,1997 is denied.

An increased evaluation in excess of 20 percent for the 
service-connected right forearm shrapnel wound residuals from 
July 3,1997 is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

